Motion Granted; Appeal Dismissed and Memorandum Opinion filed May 22, 2018.




                                           In The

                          Fourteenth Court of Appeals

                                   NO. 14-18-00047-CV


                 JESUS AVALOS AND MARIA AVALOS, Appellants

                                              V.

              SEAWAY CRUDE PIPELINE COMPANY LLC, Appellee

                      On Appeal from County Civil Court at Law No. 3
                                   Harris County, Texas
                             Trial Court Cause No. 1093844


                       MEMORANDUM                      OPINION

      This is an appeal from a judgment signed October 24, 2017. On May 14, 2018,
appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion states
the parties have agreed that costs shall be assessed against the party incurring them. See Tex.
R. App. P. 42.1(d).
      The motion is granted and the appeal is dismissed. Appellants shall pay the costs
appellants incurred and appellee shall pay the costs it incurred by reason of this appeal.

                                       PER CURIAM

Panel consists of Chief Justice Frost and Justices Donovan and Brown.